DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenz (DE102005057385 hereinafter Arenz).

With regard to claim 1, Arenz in the figure 6 embodiment discloses
A counter balance system for an overhead door assembly, the counter balance system comprising: 
a gas spring (4) where a first end of the gas spring (4) is configured to be fixed (first end of 4 fixed to vehicle) to an overhead door assembly (5) and a second end is configured to move (second end of 4 moves along rod 7) relative to the overhead door assembly (5); 
at least a first sheave (18, containing multiple sheaves) secured to, or adjacent to, the first end of the gas spring (4) and at least a second sheave (18, containing multiple sheaves) is secured to the second end of the gas spring (4); and 
wherein a cable (10) is configured to be operably connected to an overhead door (2) of the overhead door assembly (5) and the gas spring (4) through a direct drive system (connection of 2 with 5 make up direct drive system) wherein there is only a single dedicated amplifying sheave (final sheave of 18 in which cable 10 emerges from to attach to door 2) of the gas spring (4) driving the cable (10). 

With regard to claim 4 
does not include a torsion spring. (Arenz does not incorporate a torsion spring within their invention) 

With regard to claim 5 
does not include a rotating shaft. (Arenz does not incorporate a rotating shaft within their invention)
 
With regard to claim 6 
does not include a drum system. (Arenz does not incorporate a drum system within their invention)

With regard to claim 7 
does not include a door drum.  (Arenz does not incorporate a door drum within their invention)

With regard to claim 8 
does not include a drive drum.  (Arenz does not incorporate a drive drum within their invention)

With regard to claim 11
the gas spring is dampened at an end of a stroke of the gas spring. (“When closing the roller shutter, the piston rod is moved into the gas spring, wherein the retraction movement of the piston rod is damped by the throttle effects of the gas in the gas spring”, page 3 paragraph 3)  

With regard to claim 18, Arenz teaches
a snubber assembly (“end stop of open position”, not shown but detailed on page 3 lines 1-3 and the 2nd to last paragraph of the description on page 4), independent of the gas spring (4), configured to dampen or stop the travel (“whereby the roller shutter is now movable in almost horizontal position with very little force against the end stop of the open position, not shown”, 2nd to last paragraph of description on page 4) of the overhead door (2) of the overhead door assembly (5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arenz in view of Newkirk (US20120043865 hereinafter “Newkirk”)

With regard to claims 15-16, Arenz does not teach an electrically operated linear actuator that’s capable of lifting and actuating movement of the overhead door. 
However, Newkirk teaches an electrical linear actuator that can raise or lower a door (44) 
Arenz in view of Newkirk teach a counter balance system that comprises an electrically operated linear actuator configured to actuate movement of the overhead door assembly. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have an electrically operated linear actuator because this allows the door to be opened and closed without the use of manual operation thus providing a more efficient system for the user. 

With regard to claim 24, Arenz teaches
A counter balance system for an overhead door assembly, the counter balance system comprising:
A gas spring (4) where a first end of the gas spring (4) is fixed to an overhead door assembly (5) and a second end of the gas spring (4) moves relative to the overhead door assembly (5); at least a first sheave (18, containing multiple sheaves) secured to, or adjacent to, the first end of the gas spring (4) and at least a second sheave (18, containing multiple sheaves) is secured to the second end of the gas spring (4); and where a cable (10) is operably connected to an overhead door (2) of the overhead door assembly (5) and the gas spring (4) through a direct drive system (connection of 2 with 5 make up direct drive system)

Arenz does not teach an electrically operated linear actuator. 
However, Newkirk teaches an electrical linear actuator that can raise or lower a door (44) 
Arenz in view of Newkirk teaches an electrical linear actuator that would be used in combination with the gas spring to lift and lower the overhead door (2)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have an electrically operated linear actuator because this allows the door to be opened and closed without the use of manual operation thus providing a more efficient system for the user. 

Claims 1-2, 4-11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US20130019533 hereinafter “Fletcher”) in view of Arenz
With regard to claim 1, Fletcher teaches

A counter balance system for an overhead door assembly, the counter balance system comprising: 
a spring (60) where a first end of the spring (60) is configured to be fixed (side of spring 60 on bracket 68) to an overhead door assembly (10) and a second end (116) is configured to move (second end 116 of spring 60 extends and retracts) relative to the overhead door assembly (10); 
and at least a second sheave (118) is secured to the second end of the spring (60); and 
wherein a cable (62) is configured to be operably connected to an overhead door (14) of the overhead door assembly (10) and the spring (60) through a direct drive system (connection of cable 62 with door 14) wherein there is only a single dedicated amplifying sheave (118) of the spring (60) driving the cable (62). 

Fletcher teaches a spring attached to a sheave at one end but does not teach a gas spring attached to a sheave at both ends.

However, Arenz in figure 6 embodiment teaches a gas spring (4) in figure 6 that is attached to a sheave (18) at both ends. 

Fletcher in view of Arenz teaches a gas spring that replaces the original spring of Fletcher that comprises an additional sheave at the gas springs first end. 
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fletcher, to have a gas spring because gas springs provided the known benefit of being able to store and exert more energy than a conventional spring which is needed for opening and closing a heavy overhead door. 

With regard to claim 2, Fletcher teaches
a cable arrangement (62, 64) where the cable (62) is operably connected directly to a compound pulley system (88, 100) additionally comprising one or more directional sheaves (pulley 100 comprises two sheaves) and the first and second sheaves of the gas spring (gas spring 4 when provided with Arenz) to provide a counter balance (see title) to the overhead door assembly (10).

With regard to claim 4, 
does not include a torsion spring. (Fletcher in combination does not incorporate a torsion spring within their invention) 

With regard to claim 5 
does not include a rotating shaft. (Fletcher in combination does not incorporate a rotating shaft within their invention)
 
With regard to claim 6 
does not include a drum system. (Fletcher in combination does not incorporate a drum system within their invention)

With regard to claim 7 
does not include a door drum. (Fletcher in combination does not incorporate a door drum within their invention)

With regard to claim 8 
does not include a drive drum. (Fletcher in combination does not incorporate a drive drum within their invention)

With regard to claim 9, Fletcher in combination does not teach
 The counter balance system comprising a kinematic ratio of at least 1 to 1 and up to 6 to 1.  

Although Fletcher does not disclose a specific kinematic ratio, it would have been obvious to one of ordinary skill in the art to arrange the counter balance to be useful- i.e. too small a kinematic ratio would not allow the door to fully open and too large a kinematic ratio would cause the counter balance system to overwork leading to failure. It would have been obvious to one of ordinary skill to select or at least try the 1 to 1 and up to 6 to 1 kinematic ratio claimed as there are a finite number of kinematic ratios such a counter balance can usefully be made with and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 10, Fletcher in combination does not teach 
 That the gas spring has a spring ratio of between 1.0 and 3.0. 

Although Fletcher does not disclose a specific spring ratio, it would have been obvious to one of ordinary skill in the art to arrange the gas spring to be useful- i.e. too small spring ratio would make it more difficult to open the door and too large a spring ratio would not allow the door to fully come to a close. It would have been obvious to one of ordinary skill to select or at least try the 1.0 to 3.0 spring ratio claimed as there are a finite number of spring ratios such a gas spring can usefully be made with and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

With regard to claim 11, when provided with the gas spring of Arenz, Fletcher teaches
the gas spring is dampened at an end of a stroke of the gas spring. (“When closing the roller shutter, the piston rod is moved into the gas spring, wherein the retraction movement of the piston rod is damped by the throttle effects of the gas in the gas spring”, page 3 paragraph 3)  

With regard to claim 18, Fletcher is silent to a snubber assembly 

However Arenz teaches a snubber assembly (“end stop of open position”, not shown but detailed on page 3 lines 1-3 and the 2nd to last paragraph of the description on page 4), independent of the gas spring (4), configured to dampen or stop the travel (“whereby the roller shutter is now movable in almost horizontal position with very little force against the end stop of the open position, not shown”, 2nd to last paragraph of description on page 4) of the overhead door (2) of the overhead door assembly (5).

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fletcher, to have a snubber assembly because this allows the overhead door to be stopped when the door reaches its final open position.

With regard to claim 25, Fletcher teaches in 
The combination of claims 1 and 2 as viewed above, the claim limitation of claim 25.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Arenz in further view of Meichtry (US20090044917 hereinafter “Meichtry”)

With regard to claim 3, Fletcher does not teach a motor that drives the compound pulley to actuate movement of the overhead door assembly.

However, Meichtry teaches a overhead door assembly (110) that can be equipped with an electric motor for operating a door (120) (see paragraph [0032])

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fletcher, to have a electrical motor because this will allow the door to open with less manual force by the user thus providing a smoother operation of the system during opening movement.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Arenz in further view of Pommat (US4252172 hereinafter “Pommat”)

With regard to claim 14, Fletcher does not teach a passive tensioning mechanism having a compression spring. 

However, Pommat teaches a passive tensioning device comprising a compression spring (48) for a rolling garage door (abstract).

Fletcher in view of Pommat teaches a passive tensioning mechanism having a compression spring. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fletcher, to have a compression spring because this further assist the gas spring and allows the operation of the overhead door to be smoother by providing a balanced tension throughout components of the system.

Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Arenz in further view of Newkirk.

With regard to claims 15-16, Fletcher does not teach an electrically operated linear actuator that’s capable of lifting and actuating movement of the overhead door. 
However, Newkirk teaches an electrical linear actuator that can raise or lower a door (44) 
Fletcher in view of Newkirk will teach a counter balance system that comprises an electrically operated linear actuator configured to actuate movement of the overhead door assembly. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Fletcher, to have an electrically operated linear actuator because this allows the door to be opened and closed without the use of manual operation thus providing a more efficient system for the user.

With regard to claim 24, Fletcher teaches in
The combination of claims 1 and 15 as viewed above, the claim limitation of claim 24.

	Allowable Subject Matter
	Claims 12-13, 17, 19-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues multiple embodiments provided by Arenz figures 1-7. For clarification the embodiment in which the examiner is relying upon is the embodiment shown in figure 6. Applicant argues that figure 6 of Arenz is unclear as to if Arenz relies on drums, shafts, and gears. Examiner will like to note that because Arenz in the specification nor the drawings of figure 6 detail or show drums, shafts, and gears then it is safe to assume that the invention does not rely on these components.
Applicant argues that Arenz does not teach “a single dedicated amplifying sheave of the gas spring driving the cable”. However, the limitation of “amplifying sheave” is broad and as can be seen in figure 6 of Arenz, the final sheave in which the cable gets drawn from can be considered as a “a single dedicated amplifying sheave” as the final sheave is used to “amplify” and drive the cable during movement. 
Due to the amendment of claim 24 that provided further clarification to the linear actuator, a new rejection has been made in combination with the reference “Newkirk”.
Dependent claims 2 and 5-6 have now been rejected by “Fletcher” in view of “Arenz” and thus no longer rely solely on Arenz as previously rejected. 
Dependent claim 3 has now been rejected by “Fletcher” in view of “Arenz” in further view of “Meichtry” and thus no longer rely solely on Arenz as previously rejected. 
Dependent claims 9-10 have been rejected as being obvious ratios by routine experimentation. The kinematic and spring ratio are well known to be easily modified given routine experimentation to find the optimum values for a system. For argument purposes Grosse (EP1630336) details a overhead door that details “the kinematics of the last segment can be additionally optimized”, page 4, 2nd to last paragraph.
Claim 14 has now been rejected by a different reference that does not rely on previously mentioned reference Lambright.
Claim 15-16 have now been rejected with reference Newkirk due to the claim amendments that further clarified the “electrically operated” actuator. 
Applicant argues Arenz does not teach a snubber assembly however Arenz teaches a “stop” for the overhead door that is configured to stop the travel of the overhead door as its recited in claim 18.
Claims 12-13, 17, 19-23, and 26-27 have been indicated as allowable subject matter if rewritten as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637